     Case 2:20-cv-08332-PA-JPR Document 7 Filed 11/16/20 Page 1 of 1 Page ID #:30



 1                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JUAN DELGADO,                    ) Case No. CV 20-8332-PA (JPR)
                                      )
12                     Petitioner,    )
                                      )          J U D G M E N T
13                v.                  )
                                      )
14   WARDEN,                          )
                                      )
15                     Respondent.    )
                                      )
16
17        Pursuant to the Order Summarily Dismissing Habeas Petition,
18        IT IS HEREBY ADJUDGED that the Petition is dismissed without
19   prejudice.
20
21   DATED: November 16, 2020
                                        PERCY ANDERSON
22                                      U.S. DISTRICT JUDGE
23
24
25
26
27
28
